Citation Nr: 1034129	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral 
temporomandibular joint syndrome.      

2.  Entitlement to service connection for a chronic liver 
disability, to include fatty liver disease.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from February 1975 to 
February 1979 and from April 1979 to April 1987.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2005 and March 2008 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Anchorage, Alaska.  In the March 2005 rating action, the RO 
denied the Veteran's claim for service connection for bilateral 
temporomandibular joint (TMJ) syndrome on the basis that new and 
material evidence had not been presented to reopen the previously 
denied claim.  The Veteran subsequently filed a timely appeal.  
By the March 2008 rating action, the RO denied the Veteran's 
claim for service connection for a chronic liver disability, to 
include fatty liver disease.  Thereafter, the Veteran filed a 
timely appeal.       

In December 2008, while sitting at the RO, the Veteran testified 
at a videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is associated 
with the Veteran's claims folder.  

By an April 2009 decision, the Board determined that new and 
material evidence had not been presented to reopen the Veteran's 
claim for service connection for bilateral TMJ syndrome.  In that 
same decision, the Board also remanded the claim for service 
connection for a chronic liver disability, to include fatty liver 
disease, to the RO for additional development.    

The Veteran appealed the April 2009 decision to the United States 
Court of Appeals for Veterans' Claims (Court).  While this case 
was pending before the Court, the Office of General Counsel for 
VA, on behalf of VA, and the Veteran, by and through his 
attorney, filed a Joint Motion for Remand (Joint Motion), dated 
in November 2009.  The parties requested that the Court partially 
vacate and remand for readjudication the April 2009 decision of 
the Board to the extent that it declined to reopen a claim for 
service connection for bilateral TMJ syndrome.  The parties noted 
that the part of the Board's April 2009 decision to remand the 
case to the RO with respect to the claim for service connection 
for a chronic liver disability, to include fatty liver disease, 
was not encompassed by the instant motion.      

In an Order, dated in November 2009, the Court granted the Joint 
Motion, and that part of the Board's April 2009 decision that 
determined that the Veteran had not submitted new and material 
evidence to reopen the claim for service connection for bilateral 
TMJ syndrome, was vacated.  The Court remanded the case, pursuant 
to 38 U.S.C.A. § 7252(a) (West 2002), for compliance with the 
instructions contained in the Joint Motion.  Copies of the 
Court's Order and the Joint Motion have been placed in the claims 
file.

In a January 2010 decision, the Board reopened the Veteran's 
claim for service connection for bilateral TMJ syndrome on the 
basis that new and material evidence had been presented, and 
remanded the underlying claim for further development.  The 
purposes of this remand have been met and the case is ready for 
appellate consideration.

The issue of entitlement to service connection for a chronic 
liver disability, to include fatty liver disease, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is a preponderance of evidence against a nexus between the 
currently diagnosed bilateral TMJ syndrome and any incident of 
service.       



CONCLUSION OF LAW

Entitlement to service connection for bilateral TMJ syndrome is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).     


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2004, 
March 2006, and March 2010 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Id., at 486.  This notice must 
also inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in June 
2004 and March 2010 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the evidence 
needed to substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See Beverly, 
19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 letter 
also informed the Veteran about how VA determines effective dates 
and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in June 2004, prior to the appealed 
from rating decision, along with the subsequent notice provided 
in March 2006 and March 2010, after the decision that is the 
subject of this appeal.  Despite any timing deficiency, the Board 
finds no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
this regard, as the Board concludes below that there is a 
preponderance of evidence against the Veteran's claim for service 
connection for bilateral TMJ syndrome, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot.      

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA examinations in July 2006 and May 2010.  In this 
regard, in the December 2008 videoconference hearing, the 
Veteran, through his attorney, maintained that the July 2006 VA 
examination was inadequate because the examiner did not consider 
a pertinent service treatment record, dated in September 1976, in 
which it was noted that the Veteran had bilateral jaw tenderness.  
Thus, pursuant to the Board's January 2010 remand, the Veteran 
underwent another VA examination in May 2010.  A review of the 
examination report shows that the examiner considered the 
aforementioned September 1976 service treatment record.  Thus, 
the May 2010 VA examination was thorough in nature and the 
examiner provided a competent opinion addressing the contended 
causal relationship between the Veteran's currently diagnosed 
bilateral TMJ syndrome and his period of service, specifically 
his in-service head injury.  Accordingly, the Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal; the VA has no further duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).


III.  Factual Background

The Veteran's service treatment records from his first period of 
active service, from February 1975 to February 1979, are negative 
for any complaints or findings of bilateral TMJ syndrome.  The 
records reflect that in August 1976, the Veteran was treated for 
a head injury.  Specifically, the Veteran's head was hit at the 
left frontal temporal junction by a metal bar and he experienced 
loss of consciousness for a couple of minutes.  The assessment 
was of a concussion.  In September 1976, he underwent a follow-up 
evaluation for his head injury.  At that time, he noted that he 
was experiencing headaches.  The physical examination showed that 
the Veteran had a lesion from his wound.  There was tenderness at 
the ramus of the jaw, bilaterally.   No diagnosis was provided.  
In February 1979, the Veteran underwent an ETS (expiration of 
term of service) examination.  At that time, his head, face, 
neck, and scalp were clinically evaluated as "normal."  The 
Board further observes that the Veteran's service treatment 
records from his second period of active service, from April 1979 
to April 1987, are negative for any complaints or findings of 
bilateral TMJ syndrome.             

In September 1989, the Veteran filed his original claim of 
entitlement to service connection for bilateral TMJ syndrome.  At 
that time, he stated that during service, he was hit in the head 
by a steel bar and experienced loss of consciousness.   The 
Veteran indicated that following his head injury, he developed 
numerous residuals including headaches, dizziness, and a 
"popping and making noise in both of his jaws [sic]."  He 
maintained, in essence, that he currently had bilateral TMJ 
syndrome that was related to his military service, specifically 
to his in-service head injury.  In support of his claim, he 
submitted a private medical statement from K.R.P., M.D., dated in 
September 1989, in which Dr. P. diagnosed the Veteran with 
probable TMJ disease.      

In an additional private medical statement from Dr. K.R.P., also 
dated in September 1989, Dr. P. stated that he had recently 
evaluated the Veteran for residuals of an in-service head injury.  
According to the Veteran, approximately two to three years after 
his in-service head injury, he started to experience headaches.  
Dr. P. noted that the areas where the Veteran's headaches started 
in were primarily in the temporal areas around the TMJs.  Dr. P. 
reported that the Veteran also had complaints of snapping, 
popping, and catching of the TMJs, bilaterally.  Dr. P. indicated 
that according to the Veteran, that symptomatology had also been 
present for about two to three years after being hit on the head 
by a metal bar.  Following a physical examination, Dr. P. noted 
that the Veteran had TMJ disease on both sides.  Dr. P. further 
stated that he was not sure if the Veteran's TMJ disease was 
related to his in-service head injury.    

By a December 1989 rating action, the RO granted service 
connection for headaches, dizziness, and tinnitus, all as 
secondary to the Veteran's in-service head injury.  

In a private medical statement from C.D.C., D.D.S., dated in 
February 2004, Dr. C. stated that he had recently examined the 
Veteran for TMJ symptoms.  According to the Veteran, he had 
popping of both joints accompanied by pain.  Upon physical 
examination, the Veteran exhibited bilateral crepitus with pain 
in the left TMJ area.  Dr. C. noted that he was referring the 
Veteran to an orthodontist for evaluation for TMJ splint therapy.    

In a private medical statement from B.D.H., D.M.D., dated in May 
2005, Dr. H. reported that the Veteran's recent orthodontic 
evaluation showed that he had TMJ dysfunction involving severe 
right and left clicks, headaches, and pain.   

In a private medical statement from Dr. C.D.C., dated in May 
2006, Dr. C. stated that he had recently examined the Veteran for 
TMJ symptoms.  The Veteran's complaints were of popping of both 
joints accompanied by pain.  Upon physical examination, the 
Veteran exhibited bilateral crepitus with pain in the left TMJ 
area.  Dr. C. indicated that according to the Veteran, he had 
experienced bilateral TMJ syndrome since 1975-76, and that it was 
service related.    

In July 2006, the Veteran underwent a VA dental examination.  At 
that time, he stated that when he was military and was hit in the 
head by a steel bar, his jaw joints were affected.  He noted that 
at present, his jaw joints "pop and click all of the time."  
Upon physical examination, the Veteran's teeth exhibited some 
evidence of bruxism or grinding.  The examiner stated that he had 
reviewed the Veteran's service treatment records and they were 
negative for any complaints or findings of TMJ syndrome, popping, 
clicking, or pain in the Veteran's muscles of mastication.  The 
records reflect that in a 1978 examination which was conducted by 
an oral surgeon prior to taking the Veteran's wisdom teeth out, 
there was no mention of discomfort on opening or closing, or any 
popping or clicking.  There was also a biopsy taken of a lesion 
of the Veteran's lower lip in 1982 and there was no mention of 
any TMJ disorder at that time.  In addition, there were several 
consultations with ENT (ear-nose-throat) physicians in the 
service and no mention was ever made in any of those consult 
results of TMJ disorder.  The examiner reported that at present, 
the Veteran had TMJ disorder which was severe.  The examiner 
noted that he was unable to state equivocally that the Veteran's 
TMJ disorder was a result of his in-service head injury.  
According to the examiner, it was more likely that the Veteran's 
TMJ disorder was a result of his bruxism and reaction to stress, 
rather than his in-service head injury.  Thus, the examiner 
concluded that the Veteran's currently diagnosed TMJ disorder was 
incurred postservice and was unlikely a result of his in-service 
head injury.    

In December 2008, while sitting at the RO, the Veteran testified 
at a videoconference hearing before the undersigned Acting 
Veterans Law Judge.  At that time, the Veteran, through his 
representative, maintained that VA medical personnel had 
continuously missed the September 1976 service treatment record 
in which it was noted that the Veteran had experience bilateral 
jaw tenderness on examination.  It was the Veteran's contention 
that he was entitled to another examination because the examiner 
who had conducted the July 2006 VA dental examination had failed 
to discuss the pertinent September 1976 service treatment record.      

In May 2010, the Veteran underwent a VA dental examination.  At 
that time, the examiner stated that he had reviewed the Veteran's 
claims file.  Specifically, he noted that during service, the 
Veteran was hit by a metal bar on the left side of his head at 
the junction of the frontal and temporal bones.  In a September 
1976 service treatment record, it was reported that the Veteran 
had headaches and tenderness near the right and left ramus of the 
mandible.  There was no documentation in the Veteran's service 
treatment records of further symptoms or treatment for TMJ 
problems.  The physical examination showed that the Veteran was 
missing teeth numbers 1, 16, 17, 18, 31, and 32.  In addition, 
tooth number 31 was replaced by a cantilever bridge from tooth 
number 30.  Following the physical examination, the examiner 
diagnosed the Veteran with TMJ dysfunction with no loss in range 
of motion of the mandible.  The examiner opined that it was not 
likely that the Veteran's head injury was the cause of his 
current TMJ symptoms.  The examiner gave two reasons for his 
conclusion.  The first reason was that the location of the 
Veteran's head trauma was in the upper skull as indicated by the 
sketch in the medical record and it was not associated with the 
mandible or the TMJ joint.  According to the examiner, the 
tenderness noted in September 1976 could be associated with the 
constant headaches reported by the Veteran at that time.  The 
second reason was that there was no documentation of or treatment 
for TMJ symptoms following that traumatic event in 1976.  The 
examiner stated that it was most likely that the Veteran's TMJ 
symptoms were the result of joint changes, regressive osseous 
remodeling that occurred years later and not associated with the 
head injury.        


IV.  Analysis

Following a thorough review of the record, the Board finds that 
there is a preponderance of evidence against the claim for 
service connection for bilateral TMJ syndrome.  In this regard, 
the Board notes that the Veteran's service treatment records are 
negative for any complaints or findings of bilateral TMJ 
syndrome.  The Board recognizes that after the Veteran injured 
his head in August 1976 during his first period of active 
service, he underwent a follow-up evaluation in September 1976, 
at which time it was noted that the Veteran had tenderness at the 
ramus of the jaw, bilaterally.  However, although the Veteran had 
bilateral jaw pain, no underlying disability was diagnosed; 
specifically, he was not diagnosed with bilateral TMJ syndrome.  
In regard to the bilateral jaw pain, the Board notes that a 
symptom, such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The Board further observes that in the Veteran's February 
1979 ENT examination, the Veteran's head, face, neck, and scalp 
were clinically evaluated as "normal."     

In this case, the Veteran specifically contends that due to his 
in-service head injury, he developed bilateral TMJ syndrome.  
However, the first evidence of record of a diagnosis of bilateral 
TMJ syndrome is in September 1989, over 10 years after the 
Veteran's in-service head injury.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints].  

In the private medical statement from Dr. K.R.P., dated in 
September 1989, Dr. P. indicated that according to the Veteran, 
he had snapping, popping, and catching of the TMJs, bilaterally, 
and that such symptomatology did not appeal until approximately 
two to three years after his in-service head injury.  However, 
the Board notes that in other statements, the Veteran has 
maintained that he developed bilateral jaw pain right after his 
in-service August 1976 head injury.  In support of his 
contention, the Veteran has referred to the September 1976 
service treatment record which showed that he was treated for 
bilateral jaw tenderness at that time.  The Veteran has also, in 
essence, asserted continuity of jaw symptomatology from the in-
service head injury and treatment for bilateral jaw tenderness to 
the currently diagnosed bilateral TMJ syndrome.  See 38 C.F.R. 
§ 3.303.  However, as stated above, the first post-service 
evidence of record of a diagnosis of bilateral TMJ syndrome is in 
September 1989, over 10 years after the Veteran's in-service head 
injury.  Although the Veteran received medical treatment for 
various reasons during the 10-year period following his in-
service head injury and subsequent treatment for bilateral jaw 
pain, there is no evidence showing that the Veteran had 
complaints of jaw pain during that time.  As noted by the 
examiner from the Veteran's July 2006 VA dental examination, the 
Veteran's service treatment records reflect that in a 1978 
examination which was conducted by an oral surgeon prior to 
taking the Veteran's wisdom teeth out, there was no mention of 
discomfort on opening or closing, or any popping or clicking.  In 
addition, there was also a biopsy taken of a lesion of the 
Veteran's lower lip in 1982 and there was no mention of any TMJ 
disorder at that time.  Moreover, there were several 
consultations with ENT physicians in the service and no mention 
was ever made in any of those consult results of TMJ disorder.  
Thus, that lengthy 10-year period without relevant findings is 
evidence that there has not been a continuity of symptomatology, 
and it weighs against the claim.    

The Board has considered the Veteran's statements to the effect 
that his currently diagnosed bilateral TMJ syndrome is related to 
his military service, specifically to his in-service head injury.  
In this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an injury or 
illness.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is 
certainly competent to report what comes to him through his 
senses, to include having jaw pain.  He does not, however, have 
medical expertise to diagnose an underlying disease or disability 
manifested by jaw pain.  Id.; see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The determinative issue here 
involves questions of medical diagnosis and etiology; only 
individuals possessing specialized training and knowledge are 
competent to render an opinion on such matters.  Id.  The 
evidence does not show that the Veteran possesses medical 
expertise and it is not contended otherwise.  Therefore, his 
opinion that his currently diagnosed bilateral TMJ syndrome is 
related to his military service, specifically his in-service head 
injury, is not competent evidence.

Regarding nexus, the Board notes that in the September 1989 
private medical statement from Dr. K.R.P., Dr. P. stated that he 
was not sure if the Veteran's TMJ disease was related to his in-
service head injury.  The Board finds that this opinion is 
speculative in nature and a finding of service connection may not 
be based on a resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2009).  A number of Court cases have provided 
discussion on this point of weighing medical opinion evidence.  
See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little more 
than suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  As such, the Board 
does not afford this evidence any weight.     

In the private medical statements from Dr. C.D.C., dated in 
February 2004, and Dr. B.D.H., dated in May 2005, they refer to 
the Veteran's bilateral TMJ dysfunction.  However, neither Dr. C. 
nor Dr. H. links the Veteran's bilateral TMJ dysfunction to his 
military service, to specifically include his in-service head 
injury.   

In an additional private medical statement from Dr. C.D.C., dated 
in May 2006, Dr. C. stated that according to the Veteran, he had 
experienced bilateral TMJ syndrome since 1975-76, and that it was 
service related.  To the extent that Dr. C.'s statement is 
offered to show that the Veteran's currently diagnosed bilateral 
TMJ syndrome is related to his military service, specifically his 
in-service head injury, the aforementioned opinion is based on 
the history as related by the Veteran.  A bare transcription of 
lay history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the transcriber 
is a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board is cognizant of Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), wherein the Court held that 
the VA and Board may not simply disregard a medical opinion 
solely on the rationale that the medical opinion was based on a 
history given by the veteran.  However, in Kowalski, the Court 
also cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in 
reaffirming that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate or 
because other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the opinion.  
In this case, there is no indication that Dr. C. reviewed the 
Veteran's service treatment records.  As such, he does not 
discuss the fact that the Veteran's service treatment records, 
including the February 1979 ETS examination report, are negative 
for any complaints or findings of bilateral TMJ syndrome.  In 
addition, Dr. C. does not address the fact that after the Veteran 
received treatment for the bilateral jaw pain in September 1976, 
the remaining records are negative for any complaints or findings 
of bilateral jaw pain.  Moreover, he does not discuss the fact 
that the first evidence of record of a diagnosis of bilateral TMJ 
syndrome is not until over 10 years after the Veteran's in-
service head injury.  See Maxson, supra.  Thus, to the extent 
that the May 2006 private medical statement from Dr. C. can be 
considered as evidence in support of the alleged nexus, its 
weight is considerably weakened by such factors.      

By contrast, the Board attaches significant probative value to 
the conclusion reached by the VA examiner in the May 2010 VA 
dental examination report.  This examiner specifically noted that 
he had reviewed the Veteran's claims file.  In addition, he 
recognized that the Veteran injured his head in August 1976 and 
was treated for bilateral jaw pain in September 1976.  In 
addition, the examiner correctly noted that there was no 
documentation in the Veteran's service treatment records of 
further symptoms or treatment for TMJ problems.  In regard to the 
pertinent nexus question, the examiner opined that it was not 
likely that the Veteran's in-service head injury was the cause of 
his currently diagnosed bilateral TMJ syndrome.  The examiner 
also gave two rationales for his opinion.  The first reason was 
that the location of the Veteran's head trauma was in the upper 
skull as indicated by the sketch in the medical record and it was 
not associated with the mandible or the TMJ joint.  The second 
reason was that there was no documentation of or treatment for 
TMJ symptoms following that traumatic event in 1976.  The 
examiner stated that it was most likely that the Veteran's TMJ 
symptoms were the result of joint changes, regressive osseous 
remodeling that occurred years later and not associated with the 
head injury.  He also indicated that the tenderness noted in 
September 1976 could be associated with the constant headaches 
reported by the Veteran at that time.  The Board gives 
significant weight to the VA examiner's opinion because it was 
clearly based on a review of the claims file with specific 
citation to the clinical record and it was supported by a 
rationale.  

The Board also attaches significant probative value to the 
conclusion reached by the VA examiner in the July 2006 VA dental 
examination report.  The Board recognizes that although the 
examiner stated that he reviewed the Veteran's service treatment 
records, he did not specifically address the September 1976 
treatment record that showed treatment for bilateral jaw 
tenderness.  Nevertheless, the examiner correctly noted that the 
Veteran's service treatment records were negative for any 
complaints or findings of TMJ syndrome.  In addition, in regard 
to the Veteran's currently diagnosed bilateral TMJ syndrome, the 
examiner opined that it was more likely that the Veteran's TMJ 
disorder was a result of his bruxism and reaction to stress, 
rather than his in-service head injury.  The Board finds that 
this opinion is not speculative in nature, and is consistent with 
the available evidence, or absence thereof.  In other words, the 
examiner's conclusion appears consistent with the lack of showing 
of any diagnosis of bilateral TMJ syndrome until September 1989, 
over 10 years after the Veteran's in-service head injury.  

In view of the foregoing, the Board finds that there is a 
preponderance of evidence against the claim for service 
connection for bilateral TMJ syndrome.  In reaching this 
decision, the Board considered the doctrine of reasonable doubt.  
However, since the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for bilateral temporomandibular 
joint syndrome is denied.   


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed at 
the RO so as not to deprive the claimant of an opportunity to 
prevail with his claim at that level.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that is 
not duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must prepare 
a supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  Further, when evidence is received prior 
to the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the Veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 unless 
the additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  38 C.F.R. § 20.1304(c).

As previously stated, by a March 2008 rating action, the RO 
denied the Veteran's claim for service connection for a chronic 
liver disability, to include fatty liver disease.  The Veteran 
filed a notice of disagreement (NOD) in April 2008, and a 
statement of the case (SOC) was issued in September 2008.  
Thereafter, the Veteran filed a timely substantive appeal (VA 
Form 9).  In April 2009, the Board remanded this claim to the RO 
for additional development.  Specifically, the Board requested 
that the Veteran undergo a VA examination to determine the 
existence, nature, and etiology of any current liver disorder.  
Thus, pursuant to the April 2009 remand, the Veteran underwent a 
VA examination in July 2009.  In addition, in July 2009, the 
Veteran submitted private medical records, dated from January 
2002 to July 2004, that were pertinent to his service connection 
claim.  Moreover, in August 2009, the RO received a VA Medical 
Center (VAMC) biopsy report, dated in September 1999, which 
showed that at that time, a biopsy was taken of the Veteran's 
liver.  

Following the receipt of the aforementioned evidence, the 
Veteran's case was transferred to the Board.  However, since the 
issuance of the September 2008 SOC, and prior to the transfer of 
the Veteran's case, there is no evidence showing that the RO 
issued a supplemental statement of the case after receipt of the 
additional evidence.  In other words, the record does not show 
that the RO has reviewed the new evidence and issued a 
supplemental statement of the case as contemplated by regulation.  
Under the circumstances, this matter must be returned to the RO 
for review of the additional evidence.

Accordingly, the case is REMANDED for the following action:

The RO should undertake a review of all 
evidence received since the September 2008 
SOC.  After undertaking any additional 
development which may be necessary, the RO 
should determine if entitlement to service 
connection for a chronic liver disability, to 
include fatty liver disease, is warranted.  
If the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).








______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


